Specification
The disclosure is objected to because the detailed description fails to describe features corresponding to the following claim limitations:
Clam 9: a friction lining comprising composite material
Claims 10 & 11: all limitations therein
In the reply filed August 1, 2022 applicant argues this objection should  be withdrawn because these features are mentioned in the summary.  However, this objection pertains to the detailed description of the invention, not the summary.  The summary is not a substitute for the detailed description of the invention, which in this case is incomplete because it fails to describe every detail of the claimed invention.

Claim Rejections - 35 USC § 112
Claims 9-11 & 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites the limitations, “a first flat friction surface” “a second flat friction surface” and “a friction lining . . . arranged as a continuous annular ring”.  Applicant has not pointed out where these limitations are supported, nor does there appear to be a written description of the limitations in the application as originally filed.

Claim Rejections - 35 USC § 102
Claims  9 -11 & 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saeki, US 8,398,491.  Saeki discloses a drive train (col. 4, line 5) for a motor vehicle, comprising:
a torque limiter (2); 
a first drive unit (7) for providing a first drive torque; and 
a second drive unit (6) for providing a second drive torque, connected torque-transmissively to the first drive unit by the torque limiter,
wherein the torque limiter comprises: 
a rotational axis extending in an axial direction; 
a drive side (14); 
an output side (11, 13); 
a first flat friction surface (11b, 13b) on a one of the drive side or the output side; 
a second flat friction surface (14) on the other of the drive side or the output side; and 
a friction lining (15, 16) arranged as a continuously annular ring comprising: 
a first material (15c, 16c) comprising a first friction coefficient (col. 5, lines 10, 11, 61 & 62) facing the first friction surface; and 
a second material (15a, 16a) comprising a second friction coefficient (col. 5, lines 9 & 60 and col.12, lines 30, 45 & 46), different from the first friction coefficient, facing the second friction surface, 
wherein the friction lining: is under a preload (see “biased” at col. 5, line 51) acting in the axial direction; 
torque-transmissively connects the output side to the drive side until a limit torque is reached (col. 1, lines 18-20); and 
is arranged to slip on the first friction surface when the limit torque is exceeded (col. 6, lines 31-35),
wherein the first friction coefficient is at least 1% smaller than the second first friction coefficient (col. 5, lines 8-11 & 59-63; col. 6, lines 46-53 and col. 12, lines 30, 45 & 46);
wherein the friction lining is a composite material (col. 12, lines 24-26) comprising the first material and the second material,
wherein Fig. 6B shows the friction lining comprises a first layer (15a, 16a) connected to a second layer (15c, 16c) by substance bonding (15e, 16e (see also “binding materials” at col. 12, lines 23 & 24)); and the first layer faces the first friction surface and the second layer faces the second friction surface,
wherein the friction lining forms an exclusively frictional connection to the drive side and to the output side until the limit torque is reached (col. 9, lines 25-34),
wherein Fig. 1 shows the friction lining comprises a first friction lining (15) and a second friction lining (16); and the drive side (14) is arranged between the first friction lining and the second friction lining.
	In the reply filed August 1, 2022, applicant argues Saeki fails to anticipate the claims because Saeki discloses the first fiction surface 11b, 13b as including features 11d, 13d that preclude the friction surface from being flat.  However, Saeki expressly discloses at col. 12, lines 30-36, that the fiction surface 11b, 13b may not be formed with the features 11d, 13d.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679